DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by N. Makita, U.S. 2016/0159305 (“Makita”). Makita discloses a vehicle seat (abstract) comprising a seat cushion (abstract) and a seatback (abstract), the seat comprising: 
a seatback frame (abstract) including a right (paragraph [0010]) and a left side member [0010] extending vertically; 
a side airbag unit [0010] attached to one of the side members; 
a flexible seatback pad [0011] supported by the seatback frame and covering the side members and the side airbag unit, the seatback pad being provided with a pad side slit [0013] passed through a 
a skin member (cover 14c) covering an outer surface of the seatback pad [0014] and having a skin side slit [0014] in a part [0013] thereof corresponding to the pad side slit; and 
a retaining sheet [0027] connected to a part of a back side of the seatback pad (contact, [0028]) opposing the side member, and to the side member so as to fixedly secure a position of the seatback pad ([0028], fig.4) relative to the side member.
In reference to claims 3 – 6 and 8, Makita further discloses the side airbag unit provided on an outer side surface of the side member ([0014], fig. 4) facing laterally outward, and the pad side slit is provided in a part of the seatback pad [0013] located laterally outward of the side member; wherein the pad side slit opens at a laterally outer side surface of the seatback pad [0014]; wherein the pad side slit provided in a part of the seatback pad [0016] located ahead of the side member; wherein the retaining sheet is connected to a part of the seatback pad [0016] located ahead of a front edge of the side member [0016]; and wherein the retaining sheet is provided with a gripping portion (24, fig.4) extending rearward from between the side member and the side airbag unit.  

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616